Citation Nr: 1722797	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  14-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the buccal mucosa, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in January 2016.

In May 2016, the Board denied service connection for squamous cell carcinoma of the buccal mucosa on a direct basis, to include due to in-service herbicide and sun exposure.

The Veteran appealed the Board's May 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the Court granted a December 2016 Joint Motion for Remand (JMR) by the parties (the Veteran's representative and VA's General Counsel) to vacate and remand the Board's decision for further development.


FINDING OF FACT

The Veteran's squamous cell carcinoma of the buccal mucosa is due to service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the buccal mucosa have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

The December 2016 JMR states that the Board failed to consider whether the Veteran is entitled to service connection for his squamous cell carcinoma (SCC) on a secondary basis.  In a March 2017 statement, the Veteran's representative contends that the medical evidence indicates that the Veteran's SCC is due to his service-connected posttraumatic stress disorder (PTSD) with alcohol dependence.  As discussed in the Board's May 2016 decision, the Veteran also contended that he developed SCC as a result of in-service exposure to Agent Orange and extreme sun exposure.

VA treatment records show that the Veteran had a wide local excision with reconstruction for squamous cell carcinoma of the buccal mucosa.  Thus, the Veteran has the claimed current disability.

In May 2016, the Board based its denial of service connection for SCC on the lack of positive nexus evidence linking the SCC directly to the Veteran's service, to include consideration of exposure to Agent Orange and the sun.  However, as the JMR noted, the Veteran is service connected for PTSD with alcohol dependence, and thus, the theory of secondary service connection has been raised by the record.  The question here is whether the Veteran's SCC is related to his service-connected PTSD with alcohol dependence.

The medical expert, who provided the January 2016 opinion, indicated that his own "literature review did not reveal any studies that provided any more evidence of a connection between Agent Orange or other herbicides and SCC of the oral cavity.  [However, t]he literature does support a strong connection between SCC of the head and neck and tobacco and alcohol use."  The expert noted that VA treatment records show that the Veteran used tobacco and alcohol.  The expert also provided citations for articles showing strong connections between smoking/alcohol and oral SCC.

Given the January 2016 medical expert opinion concerning oral SCC and its strong connection to alcohol use and given the Veteran's history of alcohol dependence, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran's SCC was caused by his service-connected PTSD with alcohol dependence.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that his SCC of the buccal mucosa was caused by the service-connected PTSD with alcohol dependence, and service connection for SCC is therefore warranted on a secondary basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).



ORDER

Service connection for squamous cell carcinoma of the buccal mucosa as secondary to service-connected PTSD with alcohol dependence is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


